EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Amendment No. 2 toForm S-1 of our report dated March 31, 2011, relating to the consolidated financial statements of Steele Resources Corporation as of and for the period ended December 31, 2010, and to the reference to our Firm under the caption “Experts” in the Prospectus. Our report relating to the consolidated financial statements contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. Rose, Snyder & Jacobs A Corporation of Certified Public Accountants Encino, California May 26, 2011
